DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant filed a Reply on 08 October 2021 that
Amended the independent claims 1 and 11 to limit the claims to, inter alia, plural personalized seating zones and a database for storing seat settings for particular occupant and seating zone but which are met by the prior art including Coon; and
Amended the abstract in a manner that overcomes the abstract objection.
Response to Arguments
Applicant's arguments filed 08 October 2021 have been fully considered but they are not persuasive.  
Applicant’s argument, on page 6, is that “Coon discloses a system that adjusts seat settings based on the location of the seat in a vehicle, but does not disclose storing settings based on both the occupant and the seat”.
This argument ignores the evidence as presented in the First Office Action in which Coon was demonstrated as teaching “personalizing vehicle settings based on a biometric recognition of the vehicle occupant.  See abstract, Figs. 1-3 including microphone array 22, occupant detection sensors 18, enrolled users database 50 that includes an identification tags (voice identity 56) and associated personalized settings 54, voice recognition routine 82, speaker identification routine 84, biometric signatures 94 and control devices 36 whose settings are changed based on the personalized settings as further shown in Figs. 4, 5 and discussed in corresponding paragraphs.” (First Office Action, pages 9-10 with emphasis added for disclosure of “settings based on occupant”)
Applicant’s assertions also fail to challenge the following factual findings made in the first office action which are directly pertinent to the allegation that Coon “does not disclose storing settings based on both the occupant and the seat”
[0018] teaches using a microphone array 22 and beamforming software to determine the location of a particular person speaking while speaker identification software identifies the speaker (biometric speech recognition).  See also [0020]-[0021] discussing locating the passenger which permits a particular zone of the vehicle to be adapted for personalization for that particular person in a particular seat (zone) such that, for example, each person can command “Play DVD” for their own personal DVD play for their seat and without the need to manually identify the seat position as also illustrated above in Figs. 2A-D.  See also [0023], [0030 biometric signatures (identification tags).  See also [0040]-[0041] for face recognition alternative.  

(First Office Action, pages 10-11, which also discloses determining occupant identity and seat location to load stored seat system settings based on both the occupant and the seating zone as further recited in the amended independent claims 1 and 11.  See also 35 USC 103 rejections below which have been revised to add Coon in response to the amended claims)

In short, Applicant’s assertions do not offer any evidence, citation, logic, or substantive argument to counter the evidence established in the First Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 8, 11, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho (US 20140380505 A1) and Coon (US 20090055178 A1).
Claim 1
In regards to claim 1, Camacho a personalized seating zone system for a vehicle, wherein the vehicle includes a 
a database storing a plurality of seat system settings, wherein each of the seat system settings correspond to both a particular occupant 
a controller {electronics processor 128, Figs. 1, [0023]-[0024], [0026], [0051]}  configured to:
collect, by at least one biometric sensor, biometric data corresponding to an occupant of one of the personalized seating zones {see fingerprint reader in [0017] 
match the collected biometric data to an identification tag to identify the occupant by comparing the collected biometric data to stored biometric data from an identification database {see [0017] discussing authenticating a vehicle user by matching the user identification/authentication information against that collected/entered by the fingerprint reader or voice input.  For database see vehicle/driver information database 109, Fig. 1, [0042], [0057], [0060].  It is noted that “identification tag” is Applicant’s term for template, exemplar or other saved biometric data that can be used to identify the vehicle occupant by matching against the sensed biometric data as discussed in [0031], [0034] and Fig. 5, step 520 of the instant application.  As such, the stored fingerprint data is an “identification tag”.  See also [0020], [0042], [0052] discussing voiceprint type of “identification tag”}; and
load one of the stored seat system settings for the personalized seating zone within the personalized seating zone system being occupied by the occupant based on the matched identification tag {see [0004] which lists a variety of vehicle personalization information that may be loaded including seat positions, bookmarked websites, audio settings, Internet browsing history, etc and as further shown in Fig. 3 (copied below).  This personalization information is loaded when the vehicle user authenticates her identity as further discussed in [0004], Fig. 2 including step 520 that restores (loads) personalization information settings as further discussed in [0020], [0042], [0052] discussing voiceprint type of authentication information being linked to the vehicle user [0055]-[0057]}

{Fig. 6, step 600 user establishes personalized information dataset that is stored on vehicle user database 109 wherein [0057] clarifies that the user builds the personalization information dataset that includes information of the type summarized in Fig 3 which specifically includes seat settings using, for example, a browser accessing a configuration Web page and then saved in database 109 which is a process in which the seat settings are “previously saved during a process that involved prompting the user” by the configuration Web page.  See also [0059]-[0060] in which these previously saved and user-confirmed vehicle settings are downloaded for use in the vehicle.  See also [0042] for web page based interfaces for user to configure their personalization information}.
Although Camacho discloses a personalized seating zone system for a vehicle, wherein the vehicle includes a personalized seating zone and a database storing a plurality of seat system settings, wherein each of the seat system settings correspond to  a particular biometrically-matched occupant, Camacho is not relied upon to disclose plural personalized seating zones, wherein each of the plurality of seat system settings is based on different particular personalized seating zones previously occupied by the occupant or a database storing a plurality of seat system settings that correspond to both a particular occupant and a particular personalized seating zone.




    PNG
    media_image1.png
    669
    983
    media_image1.png
    Greyscale

	Coon also teaches plural personalized seating zones, wherein each of the plurality of seat system settings is based on different particular personalized seating 
{see [0014]-[0016] discussing various seating zones with seats 14A-D in the passenger compartment 12 in which each passenger is located in a different personalized seating zone and may operate systems or devices of the vehicle within their seating zone using personalized seat system settings (e.g. radio, entertainment, navigation, seat position, DVD video settings that are subject to zone-based control system 20).  [0018] teaches using a microphone array 22 and beamforming software to determine the location of a particular person speaking while speaker identification software identifies the speaker (biometric speech recognition).  See also [0020]-[0021] discussing locating the passenger which permits a particular seating zone of the vehicle to be adapted for seat system setting personalization for that particular person in a particular seat (zone) such that, for example, each person can command “Play DVD” for their own personal DVD play for their seat and without the need to manually identify the seat position as also illustrated above in Figs. 2A-D.  See also [0023], [0030 biometric signatures (identification tags).  See also [0039]-[0041] for face recognition alternative and assigning a biometric signature to each location (seating zone) within the vehicle}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Camacho’s personalized seating zone system for a vehicle, wherein the vehicle includes a personalized seating zone and a database storing a plurality of seat system settings, wherein each of the seat system settings correspond to  
Claim 5
In regards to claim 5, Camacho is not relied upon to disclose further basing the loading of seat system settings on a seating position of the occupant.
Coon is a highly analogous reference from the same field of personalizing vehicle settings based on a biometric recognition of the vehicle occupant.  See abstract, Figs. 1-3 including microphone array 22, occupant detection sensors 18, enrolled users database 50 that includes an identification tags (voice identity 56) and associated personalized settings 54, voice recognition routine 82, speaker identification routine 84, biometric signatures 94 and control devices 36 whose settings are changed based on the personalized settings as further shown in Figs. 4, 5 and discussed in corresponding paragraphs.  Figs. 2A-2D are copied below for ease of reference.
Coon also teaches further basing the loading of seat system settings on a seating position of the occupant

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Camacho’s system that uses voiceprints or fingerprints to identify a vehicle occupant in order personalize a seating zone to further base the loading of seat system settings on a seating position of the occupant as taught by Coon because doing so permits devices within each zone of the vehicle to be personalized without manually informing the control system where each identified person is seated such that, for example, each person can command “Play DVD” for their own personal 
Claim 6
In regards to claim 6, Camacho discloses wherein the seat system settings include at least one from the set of phone system settings, navigation system settings, audio system settings, video system settings, climate control settings, browser settings, infotainment settings, and seating adjustment settings {see [0004] and Fig. 3 copied below}.

    PNG
    media_image2.png
    605
    538
    media_image2.png
    Greyscale




Claim 7
In regards to claim 7, Camacho discloses wherein the personalized seating zone system loads personal information based on the matched identification tag
{The personalization information is loaded when the vehicle user authenticates (matches) her identity as further discussed in [0004], Fig. 2 including step 520 that restores (loads) personalization information settings as further discussed in [0017], [0020], [0042], [0052] discussing voiceprint type of authentication/matching information being linked to the vehicle user [0055]-[0057].  As shown in Fig. 3 (above) this loaded information includes personal information and is categorized and protected as such by the disclosed invention as discussed in the sections above and also in [0025] and [0044]}.
Claim 8
In regards to claim 8, Camacho discloses wherein the personal information includes at least one from the set of settings history, browser history, and browser favorites {see [0004] and Fig. 3 above}.
Claims 11, 16, 17, and 18
The rejection of claims 1, 6, 7, and 8 above applies mutatis mutandis to the corresponding limitations of claims 11, 16, 17 and 18, respectively while noting that Camacho also discloses a vehicle 102 in Fig. 1 and [0021].
Claim 15
The rejection of claims 5 above applies mutatis mutandis to the corresponding limitations of claims 15 while noting that Camacho also discloses a vehicle 102 in Fig. 1 and [0021] as does Coon {vehicle 10, Figs. 1-2D and [0014]-[0015]}.
s 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho and Coon as applied to claims 1 and 11 above, and further in view of Kohler (US 20200180534 A1).
Claims 2-4
In regards to claim 2, Camacho discloses using voiceprints or fingerprints to identify a vehicle occupant in order personalize a seating zone as detailed above for claim 1.
Kohler is a highly analogous reference from the same field of personalizing vehicle settings according to a biometric recognition of a vehicle occupant.  See abstract, Figs. 1 and 2 showing collecting biometric sensor data with a biometric sensor (110), Fig. 3 shows that for the best match of biometric data (best matching cluster 13), car settings are determined 320 and adjusted 330. Moreover, the personalized settings include seat position as per [0002] or climate control settings in [0028].
Kohler also teaches (claim 2) wherein collecting biometric data includes collecting facial recognition data, (claim 3) wherein collecting biometric data includes collecting iris recognition data; and (claim 4) wherein the identification database includes an iris recognition database and matching the collected biometric data includes comparing the collected iris recognition data to stored iris recognition data from an iris recognition database {see [0015], and particularly [0055] teaching that strong biometric data includes facial feature data 21, speech data 22, iris data and/or fingerprint data thus teaching the equivalence of using facial, speech, iris or fingerprint recognition which is considered a stronger indicator of positive recognition than other soft biometric data that is also collected by Kohler and used to recognize the vehicle occupant such as 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Camacho’s system that uses voiceprints or fingerprints to identify a vehicle occupant in order personalize a seating zone to utilize facial and/or iris biometric data and specifically wherein collecting biometric data includes collecting facial recognition data; wherein collecting biometric data includes collecting iris recognition data; and/or wherein the identification database includes an iris recognition database and matching the collected biometric data includes comparing the collected iris recognition data to stored iris recognition data from an iris recognition database as taught by Kohler because Kohler teaches the equivalence of using facial and/or iris biometrics for the fingerprint and/or voice biometrics of Camacho to positively recognize the vehicle occupant using “strong” biometrics.
Claims 12-14
The rejection of claims 2-4 above applies mutatis mutandis to the corresponding limitations of claims 12-14, respectively while noting that Camacho also discloses a vehicle 102 in Fig. 1 and [0021] as does Kohler {vehicle 1, Fig. 4 and [0001]-[0003]}.



s 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Camacho and Coon as applied to claims 1 and 11 above, and further in view of Lee {Lee, J. H., Kim, Y.-S., & Hubbles, C. (2016). A look at the cloud from both sides now: An analysis of cloud music service usage. In Proceedings of the 17th International Society for Music Information Retrieval Conference, pages 299–305, New York City, United States}.
Claim 9
In regards to claim 9, Camacho discloses a client-server architecture including vehicle(s) 102 and shared vehicle server 170 as shown in Fig. 1 and discussed in [0047]-[0049].  See also the multi-user shared vehicle environment in [0013] and use of the Internet in [0038], [0040], [0042] while also noting that most websites are conventionally hosted on cloud-based platforms such as AWS (Amazon Web Services); nevertheless, Camacho does not specifically mention cloud-based platforms.  Thus, Camacho discloses wherein the personalized seating zone system loads 

In regards to claim 10, Camacho teaches wherein the personalized seating zone system additionally loads settings for 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Camacho’s personalized seating zone system that already loads applications and application settings based on the matched identification tag to load cloud-based applications and settings as taught by Lee or to otherwise use/load cloud-based applications and their settings because cloud-based music services are 
Claims 19 and 20
The rejections of claims 9 and 10 above applies mutatis mutandis to the corresponding limitations of claims 19 and 20, respectively while noting that Camacho also discloses a vehicle 102 in Fig. 1 and [0021] as does Coon {vehicle 10, Figs. 2A-D}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A relatively large number of prior art references is being supplied with this office to indicate the popularity of personalizing vehicle settings based on biometric recognition of vehicle occupants.  
For example, Glazman (US 20210179117 A1), of record, discloses the amended features user profiles that may be associated with customized vehicle parameters, and/or general vehicle parameters, for example, stored as metadata and/or values of predefined fields stored in a database associated with the user profiles and/or stored in a record of the user profile and that exemplary user specific parameters include: height of seat, seat angle, seat displacement, and mirror angles. The user specific parameters may be predefined for the driver and/or passenger, and stored within the user profile.  See [0187]-[0188].  Driver and passengers are identified per [0177]-[0178] while personalized seat system settings per seat and per recognized occupant are in [0187]-[0200], Fig. 9.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486